        Case 1:18-cv-02841-RMC Document 43-2 Filed 11/11/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
THE AMERICAN HOSPITAL ASSOCIATION,                   )
ASSOCIATION OF AMERICAN MEDICAL                      )
COLLEGES, MERCY HEALTH MUSKEGON,                     )
CLALLAM COUNTY PUBLIC HOSPITAL                       )
NO. 2, d/b/a OLYMPIC MEDICAL CENTER,                 )
and YORK HOSPITAL,                                   )
                                                     )
                       Plaintiffs,                   )
                                                     )
                       v.                            )       Civil Action No. 1:18-cv-2841
                                                     )
ALEX M. AZAR II,                                     )
in his official capacity as SECRETARY OF             )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                       Defendant.                    )
                                                     )

                         [PROPOSED] ORDER GRANTING
                   PLAINTIFFS’ MOTION TO ENFORCE JUDGMENT

        Upon consideration of the Motion to Enforce Judgment filed by the American Hospital

Association, the Association of American Medical Colleges, Mercy Health Muskegon, Clallam

County Public Hospital No. 2, d/b/a Olympic Medical Center, and York Hospital, the opposition

filed by the Government, and the entire record herein, it is hereby

       ORDERED that the Motion to Enforce BE, and it hereby IS, GRANTED, and it is further

       ORDERED that Section X.C of CY 2020 OPPS Final Rule BE, and it hereby IS,

VACATED.

SO ORDERED, this ___ day of November 2019.


                                                     ____________________________
                                                     The Honorable Rosemary M. Collyer
                                                     United States District Court Judge
